DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered.
Status of Action
Receipt of Amendments and Remarks filed on 07/30/2020 is acknowledged. Claims 30-37 and 50 are pending in this application.  Claims 1-29 and 38-49 have been cancelled.  Claim 35 has been amended.



Status of Claims
Claims 30-37 and 50 are presented for examination on the merits for patentability.  The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Priority
The present application is a continuation (CON) of 13/504,056 filed on 07/05/2012 (now abandoned), and 13/504,056 is a 371 of PCT/EP2010/066544 filed on 10/29/2010, which claims for foreign priority based on an application filed in EPO (EP 09174717.0) on 10/30/2009.
Withdrawn of Objection/Rejection
Applicant’s claim amendment filed on 07/30/2020 has been considered.
(1)	The claim amendment overcome the previous objection to claim 35 because the objected issue has been corrected. Therefore, the objection is hereby withdrawn.
(2)	The previous rejection with respect to claims 30 and 33-36 under 35 U.S.C. 102 as being anticipated by MAES et al. is withdrawn as to MAES does not explicitly teach how the adverse effect “eczema” is related to the skin disease, damage or injuries caused by an atopic dermatitis presently claimed.

New Grounds of Claim Objection/Rejection

Claim Objection
Claims 30-31 are objected to because of the following informalities:
For claim 30, it is suggested that the phrase “whereby treating skin disease, damage, or injuries….” be amended to ““whereby treating the skin disease, damage, or injuries….” For proper antecedent support.
(2)	For claim 31, it is suggested that the phrase “administering an effective amount…..salt thereof” be amended to “administering an effective amount….salt thereof to the subject.” for consistent in the similar manner as other pending claims, i.e. claim 32.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	

Claims 37 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1)	Claim 37 recites the limitation “further comprising an emollient to prevent or relieve dryness”, which is indefinite because it is unclear if the limitation means the method “further comprising administering an emollient to the subject (see instant claim 32 for example); or said limitation means that said further “emollient” is a “carrier” wherein the PTER of claim 30 is resided (see instant claim 35 for example).  
Claim 50 recites a limitation “wherein the effective amount of PTER and/or QUER is administered to an affected skin area”, which is indefinite.  While it is understood that “the effective amount of PTER is administered to an affected skin area” is referring to the subject in the preceding claim 30, it is unclear if the limitation “the effective amount of QUER is administered to an affected skin area” is referring to “the subject of claim 30” or it is referring to a different subject because the preceding claim 31 does not clearly point out or set forth that the QUER is administered “to the subject” recited in claim 30.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point 

       Claims 30-37 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over MAES et al. (U. S. PG-Pub. No. 2009/0047309 A1, which was cited in the Office action, mail date: 11/01/2019) in view of VEIEN et al. (Contact Dermatitis 2008: 58: 330–334) and ROSENBLOOM, R. (U.S. PG-Pub. No. 2003/0105031 A1, which was cited in the Office action, mail date: 11/01/2019).

Applicants Claim
Applicants claim a method of treating skin disease, damage or injuries caused by an atopic dermatitis in a subject in need thereof, comprising administering an effective amount of pterostilbene (PTER) to said subject.
Determination of the scope and content of the prior art
(MPEP 2141.01)
For claim 30, MAES teaches a method for treating skin, i.e. repairing or ameliorating the adverse effects (e.g. eczema) of the environment, daily stress or sun exposure on human skin, comprising applying a topical composition comprised of resveratrol derivative (e.g. 3,5-dimethoxy-4′-hydroxystilbene) to the skin (see: [0006-0007]; [0011]; & [0037]).
** Noted that the “3, 5-dimethoxy-4′-hydroxystilbene” is the same compound known as “pterostilbene” (see: [0017]; [0021]; & [0037]).  As such, it reads on the “pterostilbene (PTER)” as claimed.
For claims 30, 33 and 50, MAES teaches that the topical composition can be applied  to the area susceptible to said adverse effects or it can be applied to the skin of the user on an as-needed basis (see: [0063]; and [0064], line 1-2).  Such teaching reads on “PTER is administered to the subject in need thereof” as recited in claim 30, and “PTER is administered to an affected skin area” as recited in claims 33 and 50.
For claims 34-36, MAES also teaches that the resveratrol derivative (e.g. pterostilbene) is encapsulated in liposome for more effective delivery of the resveratrol derivative into the dermis of skin (see: [0041]).  Therefore, the “liposome” reads on the “dermatologically acceptable carrier” which is a “topical carrier” as claimed.

ned, it reackageinga barrier" against contamination from moisture prior to packageing777777777777777777777777777777Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
(1)	Although MAES teaches applying a resveratrol derivative to the skin (e.g. 3,5-dimethoxy-4′-hydroxystilbene or known as pterostilbene) for treating skin, i.e. repairing or ameliorating adverse effects (e.g. eczema) of environment, daily stress or sun exposure on human skin.  However, MAES does not explicitly point out how the adverse effect “eczema” is related to the skin disease, damage or injuries caused by an atopic dermatitis presently claimed.  The deficiency is taught by VEIEN et al.
VEIEN teaches that “atopic dermatitis” is associated with long-standing eczema (i.e. hand eczema) as it predisposes to the development of hand eczema (see: page 330, left column, line 1-5; and page 331, right column, line 13-16; and Tables 4 and 5).
VEIEN also teaches that “hand eczema” is a common dermatosis, wherein one of the common aggravating factors for hand eczema includes “stress” (see: page 331, right column, line 6-10 and Table 4).
claims 31-32 and 37.  The deficiencies are taught by ROSENBLOOM.
ROSENBLOOM teaches a method for treating skin disorders, i.e. inflammatory dermatoses such as “eczema” (see: [0003] & [0006-0009]), comprising administering topically a composition comprising: (a) one or more flavonoid, i.e. quercetin, and (b) a pharmaceutical acceptable carrier to the areas of a patient’s skin afflicted with the inflammatory dermatoses (see: [0036] & [0102]).
As such, the flavonoid “quercetin” reads on both the “further quercetin (QUER)” of claim 31 and the “further polyphenol” of claim 32 because “quercetin” is a polyphenol compound.
ROSENBLOOM also teaches that the topical composition can include additional ingredients, i.e. emollients for alleviating eczema symptoms such as itching and inflammation (see: [0009]; and [0075]), which reads on the “further emollient” of claim 37.
** Noted that the reference VEIEN teaches “atopic dermatitis” is associated with long-standing eczema (i.e. hand eczema) and VEIEN also teaches that “hand eczema” is a common dermatosis, as discussed supra.  As such, ROSENBLOOM and MAES both teach similar methods for treating skin disorders.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine MAES’s method, which utilizes a resveratrol derivative (i.e. pterostilbene) to treat skin eczema (i.e. hand eczema that is predisposed and developed from atopic dermatitis taught by VEIEN), with ROSENBLOOM’s method, which 
One ordinary skilled in the art at the time the invention was made also would have been motivated to include additional ingredients that can provide additional desirable benefits for the skin, i.e. an emollient, because ROSENBLOOM teaches that emollients are useful for alleviating eczema symptoms, i.e. itching and inflammation.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicants’ arguments filed on 07/30/22020 have been considered but are not persuasive.
Applicants argued that the reference MAES does not teach or suggest using pterostilbene to treat atopic dermatitis as claimed in claim 30, and the result provided from the Declaration demonstrated the effect of pterostilbene in atopic dermatitis was surprising and unexpected and, as such, one skilled in the art would not be able to arrive at the claimed invention of treating atopic dermatitis with pterostilbene from the general term of eczema used in MAES (see Remarks: page 9-10).

Secondly, the reference VEIEN teaches that “atopic dermatitis” predisposes to the development of hand eczema/dermatosis, wherein “stress” is one of the common aggravating factors for hand eczema.  Therefore, it is obvious that the combination of MAES and VEIEN teaches and suggests a similar method for in particular using pterostilbene (PTER) (see MAES: [0037]) to treat skin disease, damage or injuries, i.e. the type of eczema developed from atopic dermatitis, as the present method recited in claim 30.
With respect to the results provided in the declaration filed on 07/30/2020, it has been fully considered and is discussed as set forth below.
Applicants also argued that the reference ROSENBLOOM does not teach or suggest using pterostilbene to treat atopic dermatitis as claimed in claim 30 (see Remarks: page 10-11).  The argument is not persuasive because the obviousness rejection as set forth above is based on a combination of references, namely: MAES and VEIEN, as well as ROSENBLOOM, wherein the combination of MAES and VEIEN teaches and suggests a similar method for using pterostilbene (PTER) (see MAES: [0037]) to treat skin disease, damage or injuries, i.e. the type of eczema developed from atopic dermatitis, as the present method recited in claim 30.  The other reference ROSENBLOOM is relied upon to teach the other claimed ingredients recited in claims 31, 
Response to Declaration
With respect to the results provided in the declaration filed on 07/30/2020, it has been fully considered, but the declaration does not provide sufficient evidence and support to overcome the obviousness rejection as set forth above.
For example, Applicants provided test data for the disease of atopic dermatitis (see Declaration: page 9-10), wherein results and the test samples are as follows:

    PNG
    media_image1.png
    499
    407
    media_image1.png
    Greyscale




(ii)	TNCB;
(iii)	TNCB + Dexam;
(iv)	TNCB + free Lipos;
(v)	TNCB + PTER Lipos;
(vi)	TNCB + Resv Lipos;
(vii)	TNCB + Resv triphosphate Lipos;
(viii)	TNCB + Butyrate-diOH-stilbene Lipos;
(ix)	TNCB + Glucose-diOH-stilbene Lipos; and
(x)	TNCB + Amide-diOH-stilbene Lipos.
As shown in page 9 of the Declaration, although the sample (v) resulted in lower ∆fold in skin thickness than other samples (vi) to (x), all samples (iii) and (v) to (x) showed lower ∆fold in skin thickness as compared to the sample (ii): TNCB alone and the sample (iv): TNCB + free Lipos.  These results suggested and indicated that samples (iii) and (v) to (x) are all effective in treating disease of atopic dermatitis compared to the sample (ii) or (iv).  Therefore, the results do not provide sufficient evidence that the sample (v) containing PTER + Lipos is unexpectedly effective in treating atopic dermatitis whereas the other samples (iii) and (vi) to (x) do not.  Indeed, one ordinary skilled in the art would expect that the pterostilbene (PTER) would work and can be used to treat skin disease, damage or injuries developed from atopic dermatitis because MAES has already suggested so.
It is reminded that for allegations of unexpected results “any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The burden is on Applicants to show the properties differ to such an extent 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/H. C./
Examiner, Art Unit 1616






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616